Citation Nr: 1526120	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  94-21 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left foot plantar fasciitis and pes planus, with first metatarsophalangeal joint osteoarthritis (left foot disability), prior to September 27, 2006.

2.  Entitlement to an initial evaluation in excess of 10 percent for left ankle impingement syndrome with osteochondral defect of the talar dome with degenerative changes (left ankle disability), from October 1, 1994, to June 17, 1999.

3.  Entitlement to an initial evaluation in excess of 20 percent for a left ankle disability since December 1, 1999, exclusive of periods of temporary total disability for convalescence under 38 C.F.R. § 4.30.

4.  Entitlement to a finding of total disability based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1974 to August 1974, September 1974 to February 1978, and August 1991 to September 1992; and with the Army National Guard from October 1992 to September 1993, and October 1993 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1993 rating decision by the Newark, New Jersey, Regional Office (RO) which in pertinent part granted service connection for residuals of a fractured left heel.  The Veteran appealed the assigned 0 percent evaluation, which was effective from October 1, 1992.  

During the processing of the appeal, the RO issued an April 2001 decision granting an increased 10 percent rating from June 17, 1999; the RO also recharacterized the disability as "residuals of a left foot injury."  The matter came before the Board for the first time in April 2005, when it was remanded to the Appeals Management Center (AMC) in Washington, DC, for further development.  While the appeal was pending at the AMC, the RO issued rating decisions in August 2005 and June 2006 granting entitlement to temporary total disability evaluations from January 2005 to April 1, 2005.  In January 2007, the AMC, after completing the remand directives from the Board, granted an increased 30 percent evaluation for the left foot disability, effective September 27, 2006, and assigned a 10 percent rating for residual scars of the left ankle.  

The Board then granted a 10 percent evaluation for the left foot disability prior to June 17, 1999, and denied evaluations in excess of 20 and 30 percent for the respective later rating periods.  An increased rating for the left ankle scar was also denied.  The RO implemented the grant in an October 2008 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court or CAVC), which in April 2009, based on a Joint Motion for Partial Remand, vacated a portion of the Board's decision and remanded it for further consideration.  The Veteran abandoned the appeals for a rating in excess of 30 percent for the left foot disability and in excess of 10 percent for scars, and therefore only the evaluations of the left foot prior to September 26, 2006, remained at issue.  The Board notes that in a May 2009 decision, the RO found that the Veteran had returned to active duty for a time, and hence his rating from October 1, 1992, to September 30, 1994, was discontinued.

The Board again denied the Veteran's claims in an April 2010 decision, and the Veteran again appealed to the CAVC.  In a November 2011 Memorandum Decision, the Court vacated the denial and remanded the matters for further appellate consideration.  The Board in turn remanded the appeal to the RO, via the AMC, for further development in a June 2012 decision.  At that time the Board additionally noted that a claim for TDIU was properly inferred as part and parcel of the appeal for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2014, the RO recharacterized the issues on appeal to separately evaluate left foot and ankle disabilities.  With regard to the left ankle, additional periods of temporary total evaluation for the left ankle, from June 17, 1999, to December 1, 2009, and from February 7, 2000, to April 1, 2000, were assigned; these periods are not considered to be on appeal as the maximum possible evaluation is already assigned.  A 20 percent evaluation for the left ankle was assigned outside those periods, from December 1, 2009 forward.  A 10 percent rating was effective prior to June 17, 1999.  For the left foot, a 20 percent evaluation was assigned from October 1, 1994, to September 27, 2006.  The issues on appeal, following the recharacterization, are as indicated above.

The issue of entitlement to a right foot disability has been raised by the record in a March 2015 statement, wherein he claimed his foot condition is now bilateral, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Board notes as well that the Veteran has filed a Notice of Disagreement (NOD) with a June 2014 decision reducing his evaluation for service-connected depression and terminating entitlement to special monthly compensation (SMC) based on statutory housebound status.  The RO continues to process that NOD, and Board action would at this time be premature.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In connection with developing the Veteran's claim for TDIU, the RO contacted his former employers, and sought additional information from the Veteran.  As the Veteran has stopped working in large part due to his left ankle and foot disabilities, this information is also relevant to the appeals regarding the evaluations assigned for those disabilities.  


In August 2014, a copy of a an October 2000 decision by the State of New Jersey Division of Pensions and Benefits was submitted by the Veteran; a handwritten note that the bottom of the memo indicates that all medical records considered in connection with that decision had been transferred to the Division of Pensions and Benefits, and none were kept by his former employer, Asbury Park City.  The file reveals that the RO had written Asbury Park City several times requesting relevant records.

While Asbury Park City did respond with a certification regarding the Veteran's period of work there, and the Veteran has himself submitted several documents which appear to be among the medical records considered by the Division of Pensions and Benefits, it appears that not all records have been obtained.  For example, a copy of an August 2000 independent medical examination was received from the Veteran which was generated in connection with the State disability application.  This lists numerous items of medical evidence which are not associated with the VA record.

VA must make reasonable efforts to obtain relevant private (non-Federal) records identified by the Veteran.  If VA receives information showing that follow-up requests to another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  It does not appear that VA has made any request for records directly from the State of New Jersey Division of Pensions and Benefits; such efforts are required on remand.  Such records are relevant not only to the evaluation questions, but also to the issue of TDIU entitlement.

Additionally, the Boards notes that the Veteran is now alleging that his foot disability is bilateral; the applicable rating criteria would permit assignment of a higher evaluation for bilateral disability should this benefit be granted.  The new claim is therefore inextricably intertwined with the issues on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the State of New Jersey Division of Pensions and Benefits.

Upon receipt of such, VA must request complete records related to the Veteran's application and approval for disability retirement.  The Veteran should be informed that in the alternative, he may submit the complete records himself.

2.  Develop and adjudicate the intertwined claim of service connection for a right foot disability.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






